Case 1:18-cv-00577-
577-MSM-LDA Document 18 Filed 02/15/19 Page 1 of 38 PagelD #: 130

Case 1:1.8-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 2 of 23 PagelD #72 |

UNITED STATES DISTRICT COURT
DISTRICT OF RHODE ISLAND

UNITED ASSOCIATES, LTD,
Plaintiff,

)
)
)
v. ) Civil Action No. 1:18-cv-00577JIM-LDA
)
DAKOTA OUTERWEAR cOo., )
ROBERT CAMERON, DOYLE ROE +d
TERRY ROE, CALIF ORNIA )
SURPLUS INC., AND )
RAYMIN KOHENBASH, AFKIA )
RAYMOND KOHEN, J
Defendants. )
FIRST AMENDED COMPLAINT
INTRODUCTION

This is a suit brought by the plaintiff United Associates, Ltd. (“United”) against the
defendant, Dakota Outerweat Co. (“Dakota”), Robert Cameron, Doyle Roe, Terry Roe,
California Surplus Inc., and Raymin Kohenbash a/k/a Raymond Kohen, for permanent
injunctions, compensatory damages OF statutory damages, treble damages, profits, punitive
damages, pre-judgment interest, attorneys’ fees, and costs caused by the defendants’ negligent,
willful and malicious counterfeiting of the defendant’s registered trademark.

The defendants are being sued by United as a result of their offer for sale, actual sale,
distribution, promotion and advertisement of a garment known as a Multicam® Barricade APECS
Parka bearing counterfeits and infringements of United’s federally registered trademark. As set

forth below, the unlawful acts of the defendants constitute federal trademark infringement and

counterfeiting, false designation of origin and false description, and unfair competition under

Rhode Island common law,
Case 1:18-cv-00577-
7-MSM-LDA Document 18 Filed 02/15/19 Page 2 of 38 PagelID #: 131

Case 4:18-cv-00577-JJM-LDA Document 13-1 Filed 0114/19 Page 3 of 23 PagelD # 73

Civil Action No. 1:18-cv-0057755 M-LDA

PARTIES
1. United Associates, Ltd. is a Rhode Island corporation with a principal place of
business al 376 Dry Bridge Road E 1, County of Washington, North Kingstown, Rhode Island, is
a manufacturer, distributor, promoter, advertiser, marketer, and seller of garments for and to the

military and federal government employees.
2. Dakota is a North Dakota corporation with a principal place of business at 203

7284 Avenue NE, County of Ward Minot, North Dakota. Dakota holds itself out, on its website,

as a

“veteran-owned small business providing military clothing, oil
field apparel, and accessories .. . dedicated to supplying the US
Military, National Guard, police, and other governmental agencies~
local, state and federal-with clothing and other gear. Dakota
Outerwear Co. isa GSA contractor (contract #ATQSWAI 8DO09J) -
_. [that] sell[s] specialized police and military clothing and
equipment. [Dakota purports] to use high tech fabrics and fibers
designed to provide the utmost in comfort and safety in all weather
extremes. (Emphasis added). From hats to boots, gloves, coveralls,
uniforms, underweat and individual equipment, whether on duty ot
off, at work or play, [Dakota has] everything. {Dakota] regularly
source|s| hard-to-find police and military clothing products which
ate either unique or have unique applications, and [Dakota is] .-.
always seeking to ‘nclude the most innovative and cutting edge
technology in [its] products.”

3. Defendant Robert Cameron, (“Mr. Cameron”), is an individual who, at all
relevant times, Was, and is, the President and a director of Dakota, with a residential address of
101 Golf Terrace, Polk County, Crookston, Minnesota 56716. Mr. Cameron authorized,
directed, and participated in the infringement primarily for the benefit of Dakota.

A, Defendant Doyle Roe is an individual who, at all relevant times was, Upon

information and belief, a managing employee, agent or servant of Dakota who authorized,
Case 1:18-cv-0 -
0577-MSM-LDA Document 18 Filed 02/15/19 Page 3 of 38 PagelD #: 132

Case 4:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 4 of 23 PagelD #: 74

Civil Action No. 1 -18-cv-00577JM-LDA

directed, and participated in the infringement primarily for the benefit of Dakota. Mr. Roe is 4
resident of North Dakota with a residential address of 207 Davis Street, Ward County,
Burlington, North Dakota 58722.

5. Defendant Terry Roe is an individual who, at all relevant times, was, upon
information and belief, a managing employee, agent or servant of Dakota who authorized,
directed, and participated in the infringement primarily for the benefit of Dakota, Mr. Roe isa
resident of North Dakota with a residential address of 6031 Haider Rd, PO Box 268, Ward
County, Burlington, Noxth Dakota 58722,

6. Defendant California Surplus Inc. is a New Jersey coxporation with a principal
place of business located at 824 Livingston St, Union County, Elizabeth, New Jersey 07201.

7, Defendant Raymin Kohenbash a/k/a Raymond Kohen is the President of
California Surplus Inc. He is a resident of the State of New York with a residential address of
2216 Quentin Road, Kings County, Brookiyn, New York 11229. At all relevant times, Mr,
Kohenbash authorized, directed, and participated in the infringement.

JURISDICTION AND VENUE

8. This Court has subject matter jurisdiction over the federal trademark claims
asserted in this Complaint pursuant to 15 U.S.C. § 1121, 28 U.S.C. § 1338(a) and 28 U.S.C. §
1331.

9. This Court has supplemental jurisdiction over the claims asserted in Counts ill,
1V AND ¥ of this Complaint, which are brought under the common law of the State of Rhode

Island, pursuant to 28 U.S.C. § 1367({a). The claims asserted in Counts IIL, TV and V of this
Case 1:18-cv-00577-
MSM-LDA Document 18 Filed 02/15/19 Page 4 of 38 PagelD #: 133

Case 41:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 5 of 23 PagelD #: 75

Civil Action No. 1:18-cv-005775 JM-LDA

Complaint are so related to the federal trademark claims asserted in this Complaint that they
form part of the same case or controversy and arise from a common nucleus of operative facts.

10, Venue in the District of Rhode Island is proper pursuant to 28 U.S.C. §§
1391(b){2).

11. This Court has personal jurisdiction over each and every defendant pursuant to
Rhode Island General Laws § 9-5-33.

12. Since approximately 2.006, Dakota has continuously and systematically placed
written orders to United in Rhode Island to purchase the plaintiff 5 garments. The garments that
Dakota orders from United ave shipped from Rhode Island to Dakota’s facility in Minot, North

Dakota.

13. ‘Through at least the fully-interactive commercial internet website operating under
defendant’s domain name, Dakota has targeted and solicited sales from Rhode Island residents
by operating an online purchasing system that offers shipping to Rhode Island, accepts payment
in U.S. dollars and, on information and belief, has sold garments to members of the military and
government employees in Rhode Island. Dakota is committing tortious acts in Rhode Island, is
engaging in interstate commerce, and has wrongfully caused United substantial injury in the

State of Rhode Island.

14, California Surplus and Mr. Kohenbash have, either on their own or in furtherance
of an agreement with Dakota to infringe on United’s trademark, mamufactured, or caused to be
manufactured, counterfeit Multicam® Barricade APECS Parkas (the “Multicam®

Parka” bearing counterfeits and infiingements of United’s federally registered trademark with
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 5 of 38 PagelD #: 134

Case 1:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 6 of 23 PagelD #: 76

Civil Action No. 1:1 8-cv-00577JM-LDA

full knowledge that through Dakota’s fully-interactive commercial intemet website operating

under Dakota’s domain name, have targeted and solicited sales from Rhode Island residents by

 

operating an online purchasing system that offers shipping to Rhode Island, accepts payment in

U.S. dollars and, on information and belief, has sold garments to members of the military and government

 

employees in Rhode Island. California Surplus and Mr. Kohenbash have committed tortious acts in Rhode Island,

are engaging in interstate commerce, and have wrongfully caused United substantial injury in the State of Rhode

Island.
FACTS COMMON TO ALL CLAIMS FOR RELIEF

15. United is a manufacturer, promoter, advertiser, marketer and distributor of
clothing for active and retired military and federal government employees. United manufactures,
packages and distributes its clothing through several channels including dealers, retailers,
distributors, internet sales and mail order catalogues,

16. United converts knitted fabrics by buying fiber or yarns, knitting it into fabrics,
then dyeing in various finishes and colors in accordance with customer or military specifications.
United then manufactures various garments in accordance with customer and/or military
specifications.

17. All of United’s fabrics and garments are manufactured in United facilities in the
United States and then shipped for distribution from its warehouse in North Kingstown, Rhode
Island.

18. United complies with the Berry Amendment by certifying that all materials used

in the manufacturing of its Multicam® Parkas are produced in its United States of America
Case 4:18-cv-00577-JIM-LDA Document 13-1 Filed 01/14/19 Page ¢ of 23 PagelD #: 77

Civil Action No. 1 -18-cv-00577JIM-LDA

manufacturing facilities, and that they are fully compliant with 10 U.S.C. 9533(a) which yequires
that its items be grown reprocessed, reused and produced domestically in the United States.

19, Ali garments are inspected at and packaged in United’s manufacturing facilities
and then xandomly ye-inspected at its North Kingstown Rhode Island warehouse.

20, Once the garments are received at the United warehouse, they ate either shipped
to United customers oF placed in inventory.

21. Since its founding in 2000, United has gained industry recognition for the quality
of its military garments and fabrics.

92,  United’s direct price is the lowest available price for its garments, including its
Multicam® Parka.

93, United has caused a certain. trademark to be registered in the United States Patent
and Trademark Office on the Principal Register. This registration is valid and subsisting and is
(Trademark and Service Matk Registration No. 4795726 issued August 18, 2015 (“UNITED
JOIN FORCES”) for the design plus the words, letters and/or numbers of the United J oin Forces
logo. A true and correct copy of this Registration is attached to this Complaint as Exhibit “A”
and is incorporated by this reference.

a4, The United trademark is distinctive when applied to its high-quality apparel,
signifying to the purchaser that the products come from United and are manufactured to United’s
quality standards and to the applicable military specifications. United placed and continues lo
place this trademarked logo on in-house designed hangtags that are affixed to its garments.

25. United’s Multicam® Parkas, are made using Multicam® fabric. Multicam® was

designed for the use by the U.S. Army ‘and subsequently by the Air Force in varied
Case 1:18-cv-00577-
7-MSM-LDA Document 18 Filed 02/15/19 Page 7 of 38 PagelID #: 136

Case 4:18-cv-00577-dJM-LDA Document 13-1 Filed 01/14/19 Page 8 of 23 PagelD #: 78

Civil Action No. 1:1 8-cy-00577JIM-LDA

environments, seasons, elevations, and light conditions. It is a geven-color, multi-environment
camouflage pattern developed by Crye Precision in conjunction with the United States Army
Soldier Systems Center.

26, These parkas are manufactured from waterproof, breathable tri-laminate fabric
and strictly comply with military specification PD 77AESG 06-02. The brushed nylon outer
shell laminate features NIR technology. “Near-Infrared (NIR) Signature Management
Technology is used to prevent detection of soldiers by enemy NIR Image Converters. These
photocathode devices do not detect temperatures, but rather infrared radiation variances, NIR-
compliant uniforms use @ special fabric that allows soldiers to appear at the same radiation level
as the surrounding terrain. This allows our military troops to move around enemy territory
undetected by NIR Image Converters. NIR prevents the capture of, injuries to and death of our
active troops.

97. Crye Precision, (“Crye”), located in in Brooklyn, New York, developed the print,
and makes considerable efforts to protect their product. They receive a royalty per yard sold.

28. Crye has one exclusive authorized distributor, 1947, LLC, based in Portsmouth
Rhode Island. 1947, LLC inspects every inch of its Multicam® fabric and, with few exceptions
that do not apply here, destroys any overruns.

99, For many years, Dakota has been a reseller of military garments, including
United’s garments, to federal government and military markets.

30, Among the products sold by the defendant are the Multicam® APECS Parkas

with the United designation.
Case 1:18-cv-00577-
7-MSM-LDA Document 18 Filed 02/15/19 Page 8 of 38 PagelD #: 137

Case 4:1.8-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 9 of 23 PagelD #: 79

Civil Action No. 1:18-ev-005775 JIM-LDA

31. Upon information and belief, Dakota decided to conspire with California Surplus
and Mr. Kohenbash to manufacture or cause to be manufactured counterfeit Multicam® APECS
Parkas bearing United’s registered trademark.

32, Upon information and belief, Dakota, after United’s adoption of and use of its
registered trademark on Multicam® APECS Parkas, has, directly and through its website,
advertised, distributed, promoted, offered for sale, and has sold, in interstate commerce,
counterfeits of Multicam® APECS Parkas with United’s trademark to distributors and military
base supply centers.

33. The spurious matks or designations used by the defendant in interstate commerce
are identical with, or substantially indistinguishable from, the United Trademark on the
Multicam® APECS Parkas. See, Exhibit “R” counterfeit tag and Exhibit “C”, authentic United
tag.

34. On information and belief, the Dakota defendants purchased authentic samples of
United’s Multicam® APECS Parkas bearing United’s trademark, and provided these authentic
samples to Mr. Kohenbash with the express intent of having Mr. Kohenbash to cause to be
reproduced counterfeit Multicam® Parkas with counterfeit hang tags displaying United’s
trademark.

35. In November, 2017, United discovered that counterfeit Multicam® Parkas
displaying United’s trademark were being sold by Dakota to a military base supply center

(“BSC”) located at Cannon Air Force base in Clovis, New Mexico (“Cannon”).
Case 1:18-cv-00577-
MSM-LDA Document 18 Filed 02/15/19 Page 9 of 38 PagelD #: 138

Case 4:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 10 of 23 PagelD #. 80

Civil Action No. 1:18-cv-00577JJM-LDA

36. San Antonio Lighthouse for the Blind and Vision impaired operates 15 Base
Supply Centers (“BSC”) on eleven (11) military installations located in Texas, Oklahoma and
New Mexico. One of these BSC’s is Cannon Air Force Base located in Clovis, New Mexico.

37. Employees of the Cannon BSC determined that it was receiving United’s
Barricade APECS Multicam® Parkas directly from United and also from one of United’s
dealers—namely, the defendant, Dakota.

3g. Cannon’s employees determined that it had paid Dakota less for what Cannon
believed was an authentic United Multicam® Parka than it had paid to purchase the Multicam®
Parka directly from United.

39, Upon close inspection, Cannon’s representative determined that the garments and
the hangtags looked different when compared side-by-side. See Exhibit “D”, authentic United
Multicamn® Parka with authentic United tag and Exhibit “#”, counterfeit Multicam® Parka with
counterfeit United tag; and Exhibit “F”, authentic and counterfeit United tag side-by-side.

49,  Cannon’s BSC representative contacted United and reported the discrepancy in
price and in the appearance of the Parkas.

41, | Cannon’s representative also sent United photographs of the two (2) gatments
side by side and also sent United the two (2) garments. Exhibit “G”, Cannon photograph. of
portion of authentic and counterfeit Multicam® Parka side-by-side.

42,  Uponreceipt and inspection, United determined that the “other” Multicam®
Parka and hangtag were not manufactured and sold by United.

43, Upon information and belief, a large number of counterfeit Multicam® APECS

Parkas were delivered and sold by Dakota to the San Antonio Lighthouse for the Blind and
Case 4:18-cv-00577-JJM-LDA Document 13-1 Filed 91/149 Page 11 of 23 PagelD #: 81.

Civil Action No. 1:18-cy-00577) JM-LDA

Vision Impaired for distribution and sale at its 15 BSCs located on eleven (11) military
installations in Texas, Oklahoma and New Mexico.

44, The hangtags containing United’s trademark on the garment that was not made by
United were counterfeit.

45, United had the suspected counterfeit Multicam® APECS Parka bearing an
identical counterfeit copy of the plaintiff's trademark tested by an independent laboratory. The
testing of the counterfeit Multicam® APECS Parka revealed that it does not meet the required
military specifications and was not authentic ficensed Multicam® fabric. Therefore it is
counterfeit and infringing.

46, The act of manufacturing the counterfeit hangtags displaying United’s trademark,
and representing that the Multicam® APECS Parka were authentic, were calculated to confuse
and to deceive the public and were performed with full knowledge of United’s rights.

47, Dakota is not now, nor has it ever been, associated, affiliated or connected with,
ot endorsed or sanctioned by United.

48. United has never authorized ot consented in any way to the use by Dakota of the
United Registered Tyademark or copies thereof,

49, The defendant's use of the United Trademark or copies thereof on the defendant's
garment(s) iS likely to cause purchasers in the authorized chain of distribution and sale to believe
erroneously that the goods sold by the defendant emanate or originate from United, or that said

items are authorized, sponsored, or approved by United, even though they are not.
Case 1:18-cv-00577-M
SM-LDA Document 18 Filed 02/15/19 Page 11 of 38 PagelD #: 140

Case 1:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 12 of 23 PagelD #: 82

Civil Action No. til g-cy-00577JIM-LDA

50, This confusion causes irreparable harm to United, and potential physical harm--
including capture, injury and even death--to active military troops who purchased a Multicam®
Parka and weakens the distinctive quality of the United trademark.

51. By using counterfeits and infringements of the United trademarks on. the
defendant’s garments, Dakota is trading on the goodwill and reputation of United and creating
the false impression that the defendants’ parkas are United’s legitimate Multicam® Parkas.

52. The defendants have been unjustly enriched by illegally using and
misappropriating United’s intellectual property for the defendants’ own financial gain.

53, Furthermore, the defendants have unfairly benefited and profited from United’s
outstanding reputation for high-quality products and its significant advertising and promotion of
its APECS Multicam® Parka by creating a false association with United, its genuine garment(s)
and its Trademark.

$4, The defendants have disparaged United, its trademark and its garments products
by creating a false association with United, its genuine goods and its trademark.

55, United has had no control over the nature and quality of the garments
manufactured, advertised, distributed and sold by the defendants bearing counterfeits and
infringements of United’s trademark.

56. Among other things, the defendants’ distribution, sale, offers of sale, promotion
and advertisement of sts counterfeit Parkas has reflected adversely on United as the believed
source of origin thereof, hampered continuing efforts by United to protect its outstanding

reputation for high-quality, originality and distinctive goods, and has tarnished the goodwill and
g

nt 13-1 Filed 01/14/19 Page 13 of 23 PagelD #: 83

Case 4:1.8-cv-00577-JJM-LDA Docume

Civil Action No. 1:18-cv-005773 JM-LDA

nd, upon information and belief, will

demand for genuine United garments and products a

continue to do so.
57, Upon information and belief, the defendants have acted with reckless disregard

ghts or were willfully blind in connection with their unlawful activities.

for United’s ti
d belief, the defendants have willfully

58. Upon information an and maliciously
rfeiting and infringing activities.

this case constitutes an exceptional cas

GC. § 111706).

engaged in their counte
e under 15

59,  Asaresult of the foregoing,

U.S.C. § 1117(a) oF 8 case of intentional counterfeiting under isU

United has suffered jrreparable havin an

d actual damages a8 4 result of the acts of

60.

the defendants in an amount thus far not determined.
61. The injuries and damages sustained by United have been directly and proximately
caused by the defendants’ wrongful advertisement, promotion, distribution, sale and offers of

nents or counterfeits of the United trademark.

sale of its garments bearing infringen

United has no adequate remedy at law. -

62.
will continue unless enjoined by the C

63. The defendants’ wrongful acts

ourt.

64, Accordingly, the defendants must be restrained and en] oined from any further

counterfeiting or infringement of the United trademark.
er activities, defendants have committed and are

65. Asa result of these and oth

committing, acts of trademark infringement willfully, deliberately and with prior notice and

knowledge of United’s registered trademark.
Case 1:18-cv-00577-
( MSM-LDA Document 18 Filed 02/15/19 Page 13 of 38 PagelD #: 142

Case 4:18-cv-00577-JIM-LDA Document 13-1 Filed 01/14/19 Page 14 of 23 PagelD #: 84

Civil Action No. 1:18-¢v-00577) JM-LDA

66, Upon information and belief, defendants’ acts of unlawfully infringing on
United’s registered trademark has been continuous and ongoing, beginning well prior to the

events set forth above.

COUNT I— ALL DEFENDANTS
(Kederal Trademark Infringement -- 15 U.S.C. § 1114 ef seq.)

67. United hereby incorporates by reference the allegations of paragraphs | through
66 of its complaint as if fully set forth herein,

68. United has marketed, advertised and promoted ils military garments under its
trademark and logo, and, as a result of this marketing, advertising and promotion, these military
garments and the United trademark have come to mean and are understood to signify the
products of United, and they are the means by which those products are distinguished from the
products of others in the same and in related fields.

69. Because of the long, continuous and exclusive use of the trademark described in
this complaint, United’s registered trademark has acquired a secondary meaning associated by
authorized foreseeable dealers, distributors and purchasers of United’s military garments,
including its Multicam® Parkas.

70, The defendants’ negligent, reckless or willful activities constitute use in interstate
commerce of a reproduction, counterfeit, copy and/or colorable imitation of United’s trademark.
Such activities ave likely to cause confusion, mistake or deception as to the source, origin or

approval of the infringing United product(s).
Case 1:18-cv-00577-M
SM-LDA Document 18 Filed 02/15/19 Page 14 of 38 PagelD #: 143

Case 4:18-cV-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 15 of 23 PagelD #: 85

Civil Action No. 11 8-cv-00577JIM-LDA

7\. Further, the defendants’ activities are intended to, and are likely to, lead the public
to conclude, incorrectly, that the defendant's infringing garment that it marketed, distributed,
manufactured, advertised and/or duplicated and sold originate with, are sponsored by or are
authorized by United, to the damage and harm of United, the United States government, its
distributors, agents, members of the armed forces, and to the public. The defendants’ activities
constitute willful and deliberate infringement of United’s federally-registered trademark in
violation of the Lanham Trademark Act, including but not limited to 15 US.C. § 1114).

72. Asa result of the foregoing, United has been damaged in an amount that will be
ascertained according to proof. In addition to United's actual damages, United is entitled to
receive defendants’ profits pursuant to 15 U.S.C, § LI17{a). These actual damages and profits
should be trebled pursuant to 15 U.S.C. § 111706), because the defendants’ violation of United’s
trademark was willful. In the alternative, United, at its election, is entitled to statutory damages
in the amount of $9,000,000 for each mark counterfeited pursuant fo 15 U.S.C. § 1117(), and
these statutory damages should be enhanced in accordance with 15 U.S.C. § 1117(e)}@2) because
the defendant’ s violation of United’s trademark was willful.

73, The defendants’ activities have caused and will cause irreparable harm to United
for which United has no adequate remedy at jaw in that : (i) if defendant’s wrongful conduct
continues, consumers ate likely to become farther confused as to the source of United’s
garments; (ii) United’s trademark is unique and valuable property that has no readily
determinable market value; (iii) the infringement by the defendant constitutes an interference
with United’s goodwill and customer relationships; and (iv) defendant’s wrongful conduct and

the damages resulting to United are continuing. Accordingly, United is entitled to injunctive
Case 1:18-cv-00577-
MSM-LDA Document 18 Filed 02/15/19 Page 15 of 38 PagelD #: 144

Case 4:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 16 of 23 PagelD #: 86

Civil Action No. 1:1 8-cv-00577) JM-LDA

relief pursuant to 15 U.S.C, § 1116(a), and to an order under 15 U.S.C, §§ 1116(a),
1116(a)(1)(A) and 28 U.S.C. § 1651 impounding all copies of counterfeit and infringing United
garments.

74, On information and belief, the defendants have comritted the acts alleged above
with previous knowledge of United’s prior use and superior rights to the trademark and with
previous knowledge of the reputation of United’s trademark in interstate commerce. Further, the
defendants’ actions were for the willful and calculated purpose of trading upon United’s
goodwill and for the willful and calculated purpose of distributing its infringing United products
based upon the goodwill of United’s trademark and business reputation, so as to mislead and
deceive purchasers and the public. The defendants’ actions are likely to cause confusion and
mistake among purchasers and the public as to the origin or association of its infringing products,
all to the defendants’ gain and United’s damage.

45, United is also entitled to recover its attorneys’ fees and costs of suit pursuant to

15 U.S.C. § 4117.

COUNT U- ALL DEFENDANTS
(alse Designation Of Origin, False Description And False Representation Of United
Packaging--15 U.S.C. § 1125 ef seq.)

 

76. United hereby incorporates by reference the allegations of paragraphs 1 through
75 of its complaint as if fully set forth herein.

77, United has designed distinctive and aesthetically pleasing displays, logos,
hangtags and packaging for the United garments. These displays, logos, hangtags, icons and
packaging are casily recognized by the authorized dealers, distributors and members of the

United States Armed Forces who purchase these garments and are understood to mean that the
Case 4:18-cv-00577-J3JM-LDA Document 13-1 Filed O1/14/19 Page 47 of 23 PagelD #: Bf

Civil Action No. iil 8-cv-00577JJM-LDA

products connected with them originate with United and are genuine United garments made in
the United States of America.

73. The defendants’ activities of marketing, advertising, manufacturing, distributing
and/or duplicating displays, logos, hangtags and/or packaging that are virtually indistinguishable
from the United displays, logos, hangtags and packaging constitute false designation of origin,
false description and false representation that defendant’s garments originate from or are
sponsored, approved or authorized by United. Thus, the defendants’ activities constitute
violations of § 43(a) of the Lanham Trademark Act, 15 U.S.C. § 4125(a).

79,  Asaresult of defendants’ activities of marketing, advertising, manufacturing,
distributing and/or duplicating the United displays, logos, hangtags and packaging, United has
lost sales and profits and has suffered and will continue to suffer irreparable injury to its business
reputation and goodwill. United’s remedy at law is not by itself adequate to compensate it for
injuries inflicted and threatened by defendants.

g0, By reason of the defendants’ acts of false designation, description and
representation, as alleged above, United has suffered and will continue to suffer substantial
damage to its business reputation and goodwill, as well as diversion of trade and loss of profits in
an amount that wil be ascertained according to proof.

81. The defendants’ acts of false designation, description and representation, as
alleged above, have caused United irreparable injury, and defendants threaten to continue to

commit such acts and, unless restrained and enjoined, will continue to do 80, all to United’s

irreparable injury.
Case 4:18-cv-00577-JIM-LDA Document 13-1 Filed 01/14/19 Page 18 of 23 PagelD #: 88

Civil Action No. 1:1-cv-00577JJM-LDA

92, United's remedy at Jaw is not adequate to compensate it for injuries inflicted and

threatened by the defendants.

COUNT DIL- ALL DEFENDANTS
(Rhode Island Common Law Unfair Competition or Equivalent)
33, United hereby incorporates by reference the allegations of paragraphs | through
82 of its complaint as if fully set forth herein.
g4,  Theacts and conduct of the defendant, as alleged above, including but not fimited
to passing off the defendant’s Parkas as United’s garments, are likely to confuse and mislead the
authorized dealers, distributors and members of the United States Armed Forces who purchase
these garments into purchasing defendant’s garments when the United States government,
government personnel, the members of the United States military, dealers distributors, the
general public, or individual members thereof, actually intended to purchase United’s garments.
These acts and conduct of the defendants constitute unfair competition under Rhode Island
common law.
g5. The acts and conduct of the defendants, as alleged above, were committed
recklessly, intentionally and fraudulently committed.
96,  Theacts and conduct of the defendants, as alleged above, have damaged, and will
continue to damage, United’s goodwill and reputation and have resulted ina loss of revenue to

United and an unlawful profit to the defendants in an amount that will be ascertained according

to proof,
ag

Case 1:18-cv-00577-JIM-LDA Document 13-1 Filed 01/14/19 Page 49 of 23 PagelD #: 89

Civil Action No. 1:18-cv-00577) JM-LDA

UNT IV ALL DEFENDANTS

CO
I

(For {mposition OFA Constructive Trust Upon Hegal Profits)

97, United hereby incorporates by reference ihe allegations of paragraphs j through
86 of its complaint as if fully set forth herein.

gg, By reason of the acts and conduct set forth herein, the defendants have engaged
and are engaged in. deceptive, fraudulent and wrongful conduct in the nature of passing off their
Parkas as genuine United Multicam® Parkas, of components thereof, in commerce. United
pelieves that the defendants are in possession of the illegal profits from its actions, all of which
belong to United.

g9, _ Unitedis not presently aware of where the defendants may have deposited all of
its illegal profits from the defendants’ wrongful acts against United. United believes that the
defendants’ illegal profits--whether in the form of bank accounts of in the form of real or
personal property--will eventually be traced.

90, By virtue of its wrongful acts, the defendants have been unjustly enriched and
therefore hold the illegal profits from its actions as a constructive trustee for the benefit of

United.

COUNT V.

——E————ee

(Accounting)

91, United hereby incorporates by reference the allegations of paragraphs { through

90 of its complaint as if fully set forth herein.

92, United is entitled pursuant to 15 U.S.C. § LE17 to yecover any profits of the

defendants that are attributable to the defendants’ acts of infringement.
Case 4:18-cv-00577-JIM-LDA Document 13-1 Filed 01/14/19 Page 20 of 23 PagelD # 90

Civil Action No. 1:18-cv-00577JJM-LDA

93, United is entitled pursuant to 15 U.S.C. § 1117 to actual damages or statutory
damages sustained by virtue of the defendants’ acts of infringement.

94, ‘The amount of money due from the defendants to United is unknown to United
and cannot be ascertained without ap accounting of the number of units of counterfeit and
infringing Parkas that were offered for distribution and sale and that were distributed and sold by
the defendants.

REQUESTS FOR RELIEF

WHEREFORE, United respectfully requests judgment as follows:

(1) That the Court enter a judgment against the defendants, jointly and severally, that
they have:

(a) Negligently, recklessly and willfully infringed the rights of United in its
federally-registered trademark under 15 US.C. § 11445

(b} committed and is committing acts of false designation of origin, false or
misleading description of fact and false or misleading representation
against United as defined in 15 US.C. § 1125(@);

(c} competed unfairly with United at common law; and

(d) otherwise injured the business and business reputation of United by their
acts and conduct set forth in this Complaint;

(2) That the Court issue permanent injunctive relief against the defendants, and that
the defendants, their officers, agents, representatives, servants, employees, attorneys, SUCCESSOIS
and assigns, and all others in active concert or participation with defendant, be enjoined and
restrained from:

(a) imitating, copying, oF making any other unauthorized use of unauthorized

distribution of products protected by United’s Registered Trademark,
including but not limited to the following Trademark Registration No.
Case 4:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 941 of 23 PagelD #: 91

 

Civil Action No. 1:18-cv-00577) JM-LDA

4,795,726 and any other works now oF hereafter protected by any United
trademark;

(b) manufacturing, assembling, producing, distributing, offering for
distribution, circulating, selling, offering for sale, advertising, importing,
promoting or displaying any product or thing bearing any simulation,

reproduction, counterfeit, copy oF colorable imitation of United’s
Registered Trademark including but not limited to the marks and
copyrights represented by the Trademark listed in Section (2)(a) above,

(c) using any simulation, reproduction, counterfeit, copy OF colorable
imitation of United’s Registered Trademark listed in Section (2)(a) above,
in connection with the manufacture, assembly, production, distribution,

offering for distribution, circulation, sale, offering for sale, import,

advertisement, promotion OF display of any garment or thing not
manufactured by United;

(d) engaging in any other activity constituting an infringement of United’s
trademarks of copyrights or of United’s rights in, or right to use or to

exploit, said trademarks or constituting any dilution of United’s name,
yeputation or goodwill.

(e) using any false designation of origin or false description that can or is
likely to lead purchasers of United’s garments to erroneously believe that
any garment has been manufactured, assembled, produced, distributed,

offered for distribution, circulated, sold, offered for sale, advertised,
promoted, displayed, licensed, sponsored, approved or authorized by or
for United, when. such is not true in fact,

(f) disposing of or destroying any documents or related materials that show,
indicate, reference OF otherwise document that defendant have installed,
marketed, manufactured, distributed, advertised or duplicated counterfeit

or infringing garments that either contain United's trademarks, a colorable
imitation or counterfeit of United's trademarked garments; and

(g) _ assisting, aiding or abetting any other person or business entity in
engaging in or performing any of the activities referred to in
gubparagrapns (a) through (f) above;
QB) That this Court enter an order declaring that the defendants hold in trust illegal

profits obtained from its distribution of counterfeit and infringing copies of United’s products;
Cc :18-cv- -
| ase 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 21 of 38 PagelD #: 150

Case 1:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 22 of 23 PagelD #: 92

Civil Action No. 1 ‘4 8-cy-005775JIM-LDA

(4) That the Court order defendants, jointly and severally, to pay United’s general,
special, actual and/or statutory damages as follows:
(a) United's damages and the defendants’ profits pursuant to 15 U.S.C.
§ 1117(a), trebled pursuant to. 15 U.S.C. § 1117(b), of, in the alternative,
enhanced statutory damages pursuant to 15 U.S.C, §1117(c)), for
defendants’ willful violation of United's registered trademarks; and
(b)  United’s damages and the defendants’ profits resulting from the
defendant’s unfair competition with United under the common law of the
State of Rhode Island;
(5) That the Court enter an. order that the defendants hold its illegal profits as
constructive trustees for the benefit of United and requiring the defendants to provide United a
full and complete accounting of all amounts due and owing to United as a result of the

defendants’ illegal activities;

(6) That the Court order the defendants, jointly and severally, to pay to United both
the costs of this action and the reasonable attorneys’ fees incurred by it in prosecuting this action,
and

(7) That the Court grant to United such other and additional relief as is just and
proper.

JURY TRIAL CLAIM

The plaintiff, United Associates, Ltd., requests 4 trial by jury on all claims triable as a

matter of right.
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 22 of 38 PagelD #: 151

Case 1:18-cv-00577-JJM-LDA Document 13-1 Filed 01/14/19 Page 23 of 23 PagelD #: 93

Civil Action No, 1:18-cv-00577JJM-LDA

Dated: January [4, 2019

Hiclients\United\Pleadings\First Amended Complaint

UNITED ASSOCIATES, LTD.

By its Attorneys,
DAVID E. MAGLIO & ASSOCIATES, P.C.

/s/ David E. Maglio, Esq.
David E. Maglio, #3459

The Owen Building

101 Dyer Street, Second Floor
Providence, R1 02903

(401) 831-5400

(401) 831-7979 FAX
dmaglio@magliolaw.com

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 23 of 38 PagelD #: 152

Case Ca du 6V00SNFLDecWuentiett Ialad EURO 14nge Rarfel PatyelPatyen i: 94

 

EXHIBIT “A”

 

 

 

 
Case 1:18-cv-0 -
. 0577-MSM-LDA Document 18 Filed 02/15/19 Page 24 of 38 PagelD #: 153

Case (dda Qu SDBVDOSWELDeciboentrieat Filed FORPN1 4aGe Rael PalyelBagens # 95

 

Buiter States Watent and Travenarvs Otttce Ly

 

 

JOIN FORCES.

Reg. No. 4,795 1726 UNITED ASSOCIATES LTD (RHODE ISLAND CORPORATION)
: 93 CEDAR GROVE DRIVE
Registered Aug. 18, 2015 EXETER, RI 02822

Int. Ch: 23 FOR! CLOTHING, NAMELY, BASE LAYERS: COVERALLS; CREW NECKS; FLEECE
BOTTOMS: FLEECE TOPS; GLOVES; HEAD WEAR; JACKETS; MECK GAITERS; OVER-
TROUSERS; PANTS; PARKAS, RAINWEAR; SHIRTS, SOCKS; SPORTS BRAS; TOPS: UN-
TRADEMARK DERWEAR; WATERPROOF JACKETS AND PANTS, IN CLASS 25 (U.S. CLS. 22 AND 39).
PRINCIPAL REGISTER FIRST USE 9-1-2012; IN COMMERCE 9-0-2012.
THE MARK CONSISTS OF THE WORD “UNITED” IN STYLIZED LETTERS ABOVE THE
WORDING “JOIN FORCES.” ALL SHOWN BENEATH THE DESIGN OF A SHIELD FORMED
BY A HORIZONTAL BAR ABOVE.A SERIES OF VERTICAL STRIPES.
SN 35-963,750, FILED 6-19-2013.

JOHN DWYER, EXAMINING ATTORNEY

 

Director of the United States
Patent aid Trademark Office

 
Case 1:18-cv-00577-
MSM-LDA Document 18 Filed 02/15/19 Page 25 of 38 PagelD #: 154

4org/2018C ase qcise acto BV DOSHPLIDD ibnetTotent sted eERARAEHAIGE Ball PAGE #: 96

United States Patent and Trademark Office

 

Home] Site Index| Search | FAQ| Glossary | Guides | Contacts | eBusiness | eBiz alerts] News| Help

Trademarks > Trademark Electronic Search System (TESS)

FESS was last updated on Fri Oct 19 04:51:02 EDT 2018

   

elease system resources allocated for you.

  
 

( Use the "Back" button of the internet Browser to return to

   

"oth FGRLES..

Word Mark UNITED JOIN FORCES.

Goods and [C¢ 025. US 022 039. G & S: Clothing, namely, base layers; Coveralls; Crew necks; Fleece bottoms; Fleece tops;

Services Gloves; Head weat; Jackets; Neck gaiters; Over-trousers; Pants; Parkas; Rainwear; Shirts; Socks; Sporis bras;
Taps; Underwear, Waterproof jackets and pants, FIRST USE: 20120800, FIRST USE IN COMMERCE: 20120900

Mark

Drawing 8) DESIGN PLUS WORDS, LETTERS, AND/OR NUMBERS

Code .

Design 24,01,01 - Shields or crests (plain) with neither a figurative element nor an inscription contained therein or

Search superimposed thereon

Code 96.17.01 - Bands, straight, Bars, straight; Lines, straight; Straight lina(s), band{s) or bar(s)
96.17.05 - Bands, horizontal; Bars, horizontal; Horizontal line(s), band{s) or bar(s}; Lines, horizontal
6.17.06 - Bands, diagonal; Bars, diagonal; Diagonal iine(s), band(s) or bar(s), Lines, diagonal

Seria!

Number 85963750

Filing Date June +9, 2013
Current 4A

Basis

Original

Filing Basis 1B

Published

for November 5, 2073

Opposition

Registration 4795726

Number

Registration

Date August 18, 2015

Owner (REGISTRANT) United Associates Ltd CORPORATION RHODE ISLAND 93 Cedar Grove Drive Exeter RHODE
ISLAND 02822

Attorney of +,

Record Timothy H. Hiebert

Description Color is nat claimed as a feature of the mark. The mark consists of the word "UNITED" In stylized telters above the

nilpuftose2.uspto.govPinfshowteld -dookstalo=4802Vq4524- 1/2

|
i

 
Case cease aro 69 DOSNPLIDDCADOCORAIR. RORRTEL CPR BAIS -PaLS IPR #97

40/9/2018
of Mark wording “JOIN FORCES." all shown beneath the design of a shield formed by a horizontal bar above a serlas of

yertical stripes.
Type of
Mark TRADEMARK
Register PRINGIPAL
LiveiDead = (ye

Indicator
ne ee ne eee

   
   
  

 
  

[HOME | SITE INDEX| SEARCH | eBUSINESS | HELP | PRIVACY POLICY

hs

raputess2.uspto.gowbinvahowrls2tedockatatondn2.vaio2 4"
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 27 of 38 PagelD #: 156

Case Cade av O6V-7009 ZL Deciinentieat Ihisd HAP 01 Fage Raja Pape lPagers #: 98

EXHIBIT “B”

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 28 of 38 PagelD #: 157
niibat aled POCA 4ae Baye Pate lagen? # : ° _

 

Case Case av 67057 LDcuiine

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 29 of 38 PagelD #: 158

i ‘100
Case Tagect: MeSNZOREW_DBocDoanhérd 1Bited midi 4AagePagha RagcHage B+

EXHIBIT “C”
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 30 of 38 PagelD #: 159

‘4104
QaSKZOUBATDBocOmanhers i piled PRIA) 18. 4RagePAgeZRAgeRA ge PDF 1

Case Chas8ek:

 

 

 

 

 

 

 

 

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 31 of 38 PagelD #: 160

Case VAsect: 0OSK7 ODER DaocDomment tiled Hi BL 4agePageal Ragenage BDF: 102

EXHIBIT “Db”
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 32 of 38 PagelD #: 161

a

     
   

 

 

|
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 33 of 38 PagelD #: 162

EXHIBIT “E”
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 34 of 38 PagelD #: 163

a

     

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 35 of 38 PagelD #: 164

Case casei: 0OSKZONBIA DBocDomurb ere 1filed RIDA) BL4RayePage i Fed gelta ge Dt: 106

EXHIBIT “F”’
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 36 of 38 PagelD #: 165 ;

218. 4Fiag cPageZRaAgenagelRS i: 107

 

jedhiva
Case Paget: MO5K7 ODI DoocDownn ers 1hiled

     

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 37 of 38 PagelD #: 166

Case Casent: 095% ONBI7. DeocDormnhént 1 Bikbd Ait#a218 4AagePage2l RageRagelbb#: 108

EXHIBIT “G”

 
Case 1:18-cv-00577-MSM-LDA Document 18 Filed 02/15/19 Page 38 of 38 PagelD #: 167

Case Da8ect-0650/700R47_DeocDmmenmbért 1 Biked Fi#day1 Bl 4RAagePaob2 RAgenAgEIEY#: 109

 

 
